              Case 3:21-cv-01644-MMC Document 52 Filed 04/09/21 Page 1 of 3




 1    PATRICK J. CAROME (pro hac vice)             MARK D. FLANAGAN
      patrick.carome@wilmerhale.com                CA Bar No. 130303
 2    ARI HOLTZBLATT (pro hac vice)                mark.flanagan@wilmerhale.com
 3    ari.holtzblatt@wilmerhale.com                2600 El Camino Real #400
      SUSAN PELLETIER (pro hac vice)               Palo Alto, California 94306
 4    susan.pelletier@wilmerhale.com               Telephone: (650) 858-6047
      WILMER CUTLER PICKERING                      Facsimile: (650) 858-6100
 5      HALE AND DORR LLP
      1875 Pennsylvania Avenue, NW                 Attorneys for Plaintiff
 6    Washington, D.C. 20006                       TWITTER, INC.
 7    Telephone: (202) 663-6000
      Facsimile: (202) 663-6363
 8
      PETER G. NEIMAN (pro hac vice)
 9    peter.neiman@wilmerhale.com
      ALEX W. MILLER (pro hac vice)
10    alex.miller@wilmerhale.com
      RISHITA APSANI (pro hac vice)
11
      rishita.apsani@wilmerhale.com
12    250 Greenwich St., 45th Floor
      New York, New York 10007
13    Telephone: (212) 230-8800
      Facsimile: (202) 663-6363
14

15
                                UNITED STATES DISTRICT COURT
16
                              NORTHERN DISTRICT OF CALIFORNIA
17
      TWITTER, INC.,                                  Case No. 3:21-cv-01644-MMC
18
                     Plaintiff,                       TWITTER, INC.’S NOTICE OF NON-
19                                                    OPPOSITION TO MOTION FOR LEAVE
             v.                                       TO FILE AMICUS BRIEF
20

21    KEN PAXTON,
      in his official capacity as Attorney
22    General of Texas,

23                   Defendant.
24

25                                  NOTICE OF NON-OPPOSITION

26          Plaintiff Twitter, Inc. does not oppose the Motion for Leave to File an Amicus Brief by

27   Maria Rutenberg in support of Defendant Ken Paxton (Dkt. 51).

28

      Case No. 3:21-cv-01644-MMC                  1                   NOTICE OF NON-OPPOSITION
             Case 3:21-cv-01644-MMC Document 52 Filed 04/09/21 Page 2 of 3




 1                                            Respectfully submitted,

 2

 3                                            /s/ Patrick J. Carome     _

 4   PATRICK J. CAROME (pro hac vice)         MARK D. FLANAGAN
     patrick.carome@wilmerhale.com            CA Bar No. 130303
 5
     ARI HOLTZBLATT (pro hac vice)            mark.flanagan@wilmerhale.com
 6   ari.holtzblatt@wilmerhale.com            WILMER CUTLER PICKERING
     SUSAN PELLETIER (pro hac vice)             HALE AND DORR LLP
 7   susan.pelletier@wilmerhale.com           2600 El Camino Real, Suite 400
     WILMER CUTLER PICKERING                  Palo Alto, California 94306
 8
       HALE AND DORR LLP                      Telephone: (650) 858-6000
 9   1875 Pennsylvania Avenue, NW             Facsimile: (650) 858-6100
     Washington, D.C. 20006
10   Telephone: (202) 663-6000                Attorneys for Plaintiff
11   Facsimile: (202) 663-6363                TWITTER, INC.

12   PETER G. NEIMAN (pro hac vice)
     peter.neiman@wilmerhale.com
13
     ALEX W. MILLER (pro hac vice)
14   alex.miller@wilmerhale.com
     RISHITA APSANI (pro hac vice)
15   rishita.apsani@wilmerhale.com
     WILMER CUTLER PICKERING
16     HALE AND DORR LLP
17   250 Greenwich St., 45 Floor
     New York, New York 10007
18   Telephone: (212) 295-6487
     Facsimile: (202) 663-6363
19

20

21

22

23

24

25

26

27

28

     Case No. 3:21-cv-01644-MMC           2                   NOTICE OF NON-OPPOSITION
               Case 3:21-cv-01644-MMC Document 52 Filed 04/09/21 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE

 2            I hereby certify that on April 9, 2021, I electronically filed the above document with the

 3   Clerk of the Court using CM/ECF which will send electronic notification of such filing to all

 4   registered counsel. I have also sent electronic copy of the above document to counsel for
     Defendant not yet registered.
 5
     Dated:    April 9, 2021                                       By:     /s/ Patrick J. Carome
 6                                                                         Patrick J. Carome
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      Case No. 3:21-cv-01644-MMC                      3                    NOTICE OF NON-OPPOSITION
